Title: Monday July the 2d 1781.
From: Adams, John Quincy
To: 


       This morning Major Jackson came here; I went to Mr. Crajenschot’s for the Politique Hollandois. At about ten o’clock Pappa set out upon a journey for Paris; We all din’d at home; after dinner, I went to Mr. Sigourney and Ingraham’s but did not Stay there long. I went to Madam Chabanel’s; but found no body but the old lady at home; Mr. Le Roi and young Mr. Chabanel came home. At about half past nine I got home.
       The Universal Prayer. (From Pope’s works) Deo. Opt. Max. Chap: 11th.
      